Citation Nr: 1236215	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-11 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a nose fracture.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for residuals of head trauma.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the January 2004 rating decision, the RO denied service connection for PTSD.  In the November 2004 rating decision, the RO denied service connection for a nose fracture, hearing loss, tinnitus, head trauma, a neck injury, memory problems, and PTSD with depression. 

Of note is that the Veteran claimed service connection for memory problems caused by head trauma during service.  Therefore, the title page of this document does not list a separate issue of memory problems as such would be symptoms of a disability that is listed on the title page (issue five). 

In his May 2007 substantive appeal, the Veteran requested a hearing before a member of the Board.  He withdrew that request in a June 2007 writing.

In May 2009, the Board remanded this matter for further development, to include performing examinations and obtaining opinions with regard to the etiologies of the claimed disabilities and their relationship, if any, to his period of service.  

Following the requested examinations, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection residuals of a neck injury and assigned a 10 percent disability evaluation.  Concurrently with the rating determination, the AMC also issued a supplemental statement of the case which addressed the issue of why an evaluation in excess of 10 percent was not warranted.  Thereafter, the Veteran's representative submitted a written argument to the RO which listed the 10 percent evaluation for the neck disability as one of the issues being appealed (an effective substantive appeal).  The Board further notes that this issue was listed on the Form 8 as currently being before the Board on appeal.  Given the foregoing, the Board will address this issue as though it is currently before it on appeal.  

Unfortunately, the issues of service connection for residuals of head trauma and a psychiatric disorder must be returned for additional development as the opinions provided by the examiners in the most recent VA examinations do not comply with the directives of the prior remand.  While the Board regrets having to return these issues for further development, it has no other alternative.  

The issues of service connection for residuals of a head injury and an acquired psychiatric disorder as well as the issue of an initial evaluation in excess of 10 percent for residuals of a neck injury are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he sustained a nose fracture in service.  

2.  The Veteran has not been shown to have a hearing loss disability in his left ear for VA rating purposes

3.  Any current right ear hearing loss is not of service origin.

4.  Any current tinnitus is not of service origin.  




CONCLUSIONS OF LAW

1.  Residuals of a nose fracture were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.




Residuals of a Nasal Fracture

The Veteran maintains that he sustained a nasal fracture in service as a result of a September 1970 automobile accident.

Treatment records reveal that the Veteran was involved in an automobile accident in September 1970.  X-rays taken at that time reveal that the Veteran sustained a fracture of the nose.  An ENT consult performed at that time revealed that the external nose was intact without fracture or prominent change.  The airways were adequate and the septum was straight.  It was the examiner's impression that the Veteran had no nasal fracture.  

However, in July 2010, the Veteran was afforded a VA examination to determine the etiology of any nasal fracture.  The examiner noted the date of onset as September 21, 1970.  He observed that the Veteran was found to have sustained a nasal fracture.  The Veteran was noted to have difficulty breathing through the nose.

Physical examination of the nose revealed that the Veteran had a normal nasal vestibule.  The turbinates were boggy and there was an obstruction.  The septum was normal, but the Veteran did have polyps.  The examiner diagnosed the Veteran as having nasal polyps and vasomotor rhinitis, both unrelated to service.  

The examiner indicated that the evidence of record was unclear as to whether the Veteran sustained a fracture of the spine of the nose.  He observed that the x-ray indicated that there was a fracture yet the ENT specialist stated there was no fracture.  The examiner observed that in any event, the Veteran's current conditions of vasomotor rhinitis and nasal polyposis were unrelated to the nasal fracture.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for a nasal fracture, it cannot be stated that the preponderance of the evidence is against the claim. 

The record reveals that the Veteran sustained multiple injuries as a result of his September 1970 inservice automobile accident.  While the Board notes that the Veteran was afforded an ENT consultation as a result of the accident which resulted in a diagnosis of no fracture, X-rays taken in conjunction with the accident revealed a nasal fracture.  The Board observes that the X-rays were performed subsequent to the ENT consultation.  Moreover, in a case where the medical evidence is at least in equipoise, reasonable doubt must be resolved in favor of the Veteran.  As such, service connection is warranted for residuals of a nose fracture.  The nature and extent of this problem is not before the Board fracture.    

Hearing Loss & Tinnitus 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records reveal that at the time of his April 1968 pre-induction examination, testing revealed pure tone thresholds, in decibels, of 0, 0, 0, -, and 0 for the left ear; and 0, 0, 0, -, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  There were no findings or complaints of hearing loss or tinnitus in any inservice treatment records.  

At the time of the Veteran's December 1970 service separation examination, normal findings were recorded for the ears.  Testing revealed pure tone thresholds, in decibels, of 5, 5, 5, -, and 5, for the left ear; and 5, 5, 5, -, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  On his December 1970 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever hearing loss or ear, nose, or throat trouble.  

There were also no complaints, reports, or findings of hearing loss or tinnitus in the years immediately following service.  

In conjunction with his claim for service connection, the Veteran was afforded a VA examination in December 2010.  The Veteran indicated that his MOS was heavy equipment maintenance man.  He also noted exposure to M60s in Vietnam without the use of hearing protection.  He further stated that he spent a lot of time in the field doing perimeter guard.  He denied the use of hearing protection.  He noted that he worked on motors occupationally for 4 or 5 years and wore ear plugs at times.  The Veteran denied recreational noise exposure.  

The Veteran also reported that he was in a motor vehicle accident in Ft. Lewis following his return from Vietnam.  He noted having constant buzzing in his ears and bilateral hearing loss since the accident.  

Audiological testing revealed pure tone thresholds, in decibels, of 15, 10, 10, 15 and 20, for the left ear; and 15, 15, 5, 20, and 50 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the left ear and 92 percent in the right ear.  The Veteran was noted to have normal hearing sensitivity in the left ear and normal to moderate sensorineural hearing loss in the right ear.  

In a January 2011 report, the examiner indicated that the claims folder had been reviewed and he reported the entrance and separation examination reports.  It was noted that the Veteran denied ear trouble and hearing loss at separation.  The examiner stated that based upon evidence of normal hearing at separation, no significant changes in hearing from enlistment to discharge, and no complaints of hearing problems or tinnitus found in the service medical records, the Veteran's hearing loss and tinnitus were not due to acoustic trauma or noise exposure experienced during military service.  

As to service connection for left ear hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

As noted above, the Veteran reported a history of in-service noise exposure as the result of his duties performed during service, which the Board would not dispute.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, consisting of the results of the VA audiological examination and post service treatment records, affirmatively shows that the Veteran does not currently have a left ear hearing loss as defined in 38 C.F.R. § 3.385. 

Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As explained, there is no current, competent evidence of left ear hearing loss within the meaning of 38 C.F.R. § 3.385.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

As to the claims for right ear hearing loss and tinnitus, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  The Veteran's service separation examination audiogram revealed normal findings for hearing and normal findings for the ears.  Moreover, the Veteran, on his service separation report of medical history checked the "no" boxes when asked if he had or had ever had hearing loss or ear trouble, with no notation of tinnitus or ear ringing being reported at that time.  

Next, post-service evidence does not reflect symptomatology associated with right hearing loss or tinnitus until many years after discharge.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the Veteran did not have any hearing loss or tinnitus during service and had normal hearing findings at the time of his service separation examination, with no tinnitus notations.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial findings of hearing problems.  Moreover, the Veteran did not file a claim for service connection for hearing loss or tinnitus for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the Board notes that the VA examiner indicated it was less likely than not that the Veteran's hearing loss and tinnitus were related to his period of service.  His opinion was provided after a complete review of the claims folder and an examination of the Veteran.  He also supplied rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his hearing loss and tinnitus and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current right ear hearing loss and tinnitus developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Duty To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As it relates to the claim of service connection for residuals of a nose fracture, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this issue, further assistance is not required to substantiate that element of the claim.

As it relates to the issues of service connection for hearing loss and tinnitus, in an initial June 2004 letter and in numerous other letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not provided with notice as to the disability rating and effective date elements of these claims, as service connection is not being granted, the point is moot.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  As part of its remand, the Board requested that numerous records be obtained.  The records were obtained insofar as possible.  Moreover, the Veteran was informed as to those records that were unavailable and given an opportunity to submit any records in his possession.  

In conjunction with his claim, the Veteran was afforded a VA examination with the VA examiner rendering opinions with regard to the etiology of his hearing loss and tinnitus and their relationship, if any, to his period of service.  The Board finds that the directives of the Board remand have been substantially complied with and that information obtained from these examinations is sufficient in order to properly address this issue.  The Board further notes that the requirements of the prior remand have been complied with.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for residuals of a nasal spine fracture is granted.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

As it relates to the claim for an initial evaluation in excess of 10 percent for the Veteran's neck injury residuals, the Board notes that the Veteran has reported having numbness and tingling in his neck area with weakened grip strength on several occasions.  The Board observes that the Veteran was afforded a VA examination in July 2010, however, based upon the Veteran's reports, he should be afforded an additional VA examination, to determine the current severity of his neck injury residuals and any possible neurological impairment.  

As it relates to the claims of entitlement to service connection for residuals of head trauma and entitlement to service connection for a psychiatric disorder, the Board notes various opinions have been rendered as to the nature and etiology of the above disorders and their relationship to the Veteran's period of service.  Unfortunately, the most recent opinions following the Board remand do not provide the necessary information to properly address the Veteran's claim.  

In an November 2003 private assessment report, the Veteran was noted to have a history of both closed head brain injury and loss of consciousness related to a motor vehicle accident and a drug overdose.  The Veteran was also noted to have significant global memory deficits that manifested across both auditory and visual modalities.  The examiner found these memory deficits to be more consistent with traumatic brain injury patients.  

In a March 2009 report, the Veteran's VA treating psychologist noted his inservice motor vehicle accident and his heroin abuse which had resulted in overdose.  She observed that the Veteran's memory loss was pervasive in all areas of functioning.  She noted that in her experience, memory loss secondary to heroin overdose was more commonly of one specific area of memory while other areas remained intact.  The psychologist indicated that when the Veteran was noted to have flashbacks of the inservice accident, she arranged to meet with the Veteran's sister.  She noted that the Veteran's sister's data confirmed her opinion that some of the Veteran's memory loss had to be related to the military accident.  She indicated that the new information suggested a nexus of some memory loss secondary to traumatic brain injury from the motor vehicle accident with an overlay of PTSD from Vietnam and from the accident.  

In July 2010, the Veteran was afforded a VA examination.  Following examination of the Veteran, the examiner stated that there was no doubt that the facial/oral injuries sustained in the motor vehicle accident were to be considered head trauma, even though there were no comments in the record that the Veteran suffered from TBI/concussion at the time.  The examiner noted that there was ample evidence of inservice drug abuse as well as statements from the Veteran that he was treated twice for a drug overdose.  According to post service records both overdoses resulted in anoxic events.  The examiner indicated that the neurobehavioral workup, performed as part of the examination, indicated the likely cause of the Veteran's current memory deficit was a result of a combination of head trauma and substance abuse, including inservice drug overdoses and post service alcohol abuse.  

The Veteran was afforded an additional VA examination in August 2011.  The examiner indicated that the claims folder was available for review and that there was no evidence that the Veteran had a traumatic brain injury from the September 1970 motor vehicle accident.  

Following examination, the examiner rendered a diagnosis of dementia with attention and memory deficit and impaired visuospatial orientation resulting from this.  The examiner stated that it was at least as likely as not that the Veteran's dementia was not caused by his motor vehicle accident in September 1970.  He noted that the Veteran had a history of polysubstance abuse and suicide attempts that if he suffered hypoxia, could explain his dementia.  He indicated that the claims folder had been reviewed and there was no indication that the Veteran suffered traumatic brain injury.  He was noted to have suffered severe lip and mouth injuries and to have fractured his alveolar bone as a result of the motor vehicle accident.  

The Board finds the August 2011 VA examiner's opinion somewhat confusing as it appears to indicate that it may also be at least as likely as not that the Veteran's dementia is related to his inservice motor vehicle accident but his rationale appears to go against such a finding.  Moreover, the VA examiner did not address the other opinions of record.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As to the question of service connection for a psychiatric disorder, the Board notes that at the time of a December 2003 VA examination, the examiner diagnosed the Veteran as having PTSD, which he stated was directly related to his combat experiences in Vietnam.  The RO denied on the basis of no verified stressor.  The Board observes that the regulations for granting service connection for PTSD have significantly changed since the RO's initial denial.  

In her March 2009 report, the Veteran's treating VA psychologist indicated that the Veteran had some memory loss secondary to traumatic brain injury from the motor vehicle accident with an overlay of PTSD from Vietnam and from the accident.

The Veteran was afforded a VA examination in August 2010.  Following examination, the examiner diagnosed the Veteran as having a cognitive disorder, NOS, and anxiety disorder, NOS.  The examiner indicated that the Veteran's cognitive disorder was due to or a result of his inservice experience in Vietnam.  He then stated that the cognitive and anxiety disorders were likely as not (less than 50/50 probability) caused by or as a result of his inservice experience in Vietnam.  The rationale then given was that the Veteran was stationed in Long Binh and was assigned to work as a perimeter guard and was under enemy fire.  It was also noted that the Veteran was in a motor vehicle accident in service and that he had loss of consciousness from a drug overdose while in service.  The Veteran was further noted to have had loss of consciousness after discharge from drug overdose.  The examiner stated that these events could have contributed to his current cognitive disorder and anxiety disorder.  The Board notes significant discrepancies in the opinion and is unclear as to whether the Veteran's diagnosed disorders should warrant service connection based upon the opinions set forth, which appear to be both for and against in the same paragraph.  

At the time of the August 2011 VA examination, a diagnosis of polysubstance abuse was rendered.  There were no other diagnoses rendered and the examination was not performed by a psychiatrist.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994). 

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied: 

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)). 

In this case, there is no clear evidence of record that the Veteran engaged in combat with the enemy.  However, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that: 

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 

2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 

3) that the Veteran's symptoms are related to the claimed stressor.

In light of the above, the Veteran should be afforded VA examinations to determine the nature and etiology of any head trauma residuals and any psychiatric disorder and their relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present (if any).  The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished. 

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present. 

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, including but not limited to the inservice motor vehicle accident, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination should include the rationale for all opinions expressed. 

2.  Schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any current head trauma residuals (if any).  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review in his/her report.  The examiner is requested to answer the following questions:  Does the Veteran currently have head trauma residuals?  If so, what are the residuals?  If residuals of head trauma are present, the examiner is asked to render an opinion as to whether it is at least as likely as not that any current head trauma residuals are related ot the Veteran's period of service, to include any injuries sustained in service, including the September 1970 motor vehicle accident.  The examiner is also to address the various opinions set forth in the claims folder, including but not limited to those cited in the remand, regarding the etiology of any head trauma residuals.  The examiner is also to address what impact, if any, the Veteran's polysubstance abuse had on any current cognitive deficit/memory loss disorder found to be present.  If the examiner is unable to differentiate what symptomatology arises from the inservice automobile accident and any drug use, he/she should so state.  

Complete detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for VA examination to determine the symptoms and severity of his service-connected neck injury residuals.  The claims file should be made available to the examiner and the examiner is requested to review the entire claims file in conjunction with the examination and note such review. 

All tests and studies deemed necessary by the examinershould be performed.  The examiner should report the range of motion of the cervical spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis.  The examiner should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year. 

The examiner should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.  

Complete detailed rationale should be given for all opinions and conclusions expressed. 

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


